IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

GLAZIERS, ARCHITECTURAL METAL
AND GLASS WORKERS LOCAL
UNION NO. 27 WELFARE AND
PENSION FUNDS, NO. 18 CV 7257
PLAINTIFFS, JUDGE: CHANG
v. MAGISTRATE JUDGE: SCHENKIER

LUXE GLASS & MIRROR, LLC,
an Illinois limited liability company,

)
)
)
)
)
)
)
)
)
)
)
)
DEFENDANT. )
AMENDED MOTION FOR DEFAULT JUDGMENT IN SUM CERTAIN

NOW COME the Plaintiffs, by and through their attorneys, and, in their Motion for
Default Judgment in Sum Certain, state as follows:

1. Plaintiffs brought their Complaint against Defendant on October 31, 2018 seeking
an order compelling Defendant to undergo an ERISA fringe benefit contribution audit for the
period from April 2018 through the present.

Qn Plaintiffs served Defendant with the Complaint and summons on November 7,
2018. But, Defendant has not appeared, nor answered or otherwise pled to the Complaint.

3. With the assistance of an audit order from this Court, Plaintiffs completed their
audit.

4. Plaintiffs’ auditor’s review of Defendant’s books and records revealed the

following arrearages due to the Funds: $116,069.85 in contributions, $17,410.47 in liquidated

damages, and $1,522.50 in audit costs. See Ex. A.
5. Defendant challenged the inclusion of certain individuals on the audit, contending
they were not bargaining unit members and performed no bargaining unit work.
6. Plaintiffs accepted Defendant’s challenges in their entirety and instructed the
auditor to revise the audit report to correspond with the accepted challenges.
Zi The revised audit report still revealed arrearages of $109,397.58 in contributions,
$16,409.63 in liquidated damages, and $1,522.50 in audit costs. See Ex. B.
8. Plaintiffs have incurred $14,145.00 in attorney’s fees in this matter. See Ex. C.
WHEREFORE, Plaintiff pray for judgment in their favor and against Defendant in the
amount of $141,474.71.
Respectfully submitted,
TRUSTEES OF THE GLAZIERS,
ARCHITECTURAL METAL AND
GLASS WORKERS LOCAL UNION
NO. 27 WELFARE AND
PENSION FUNDS

By: s/ Andrew S. Pigott
One of their Attorneys

Donald D. Schwartz
Andrew S. Pigott

ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Ste. 600
Chicago, Illinois 60601

(312) 236-0415
